Citation Nr: 1640534	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  05-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right hand disorder. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2004, the Veteran had a hearing at the RO before a Decision Review Officer, and a transcript from that proceeding is of record.  In January 2006, the Veteran testified at a Board hearing before a former Veterans Law Judge, who has since retired.  A transcript of this proceeding is also associated with the claims file.  In April 2016, the Veteran was notified of his right to a new hearing before another Veterans Law Judge.   The Veteran responded in April 2016 and indicated that he did not want another Board hearing.   

This matter has an extensive procedural history.  In October 2010, the Board denied the Veteran's claim for service connection for a right hand disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and the Court issued a memorandum decision in June 2012 vacating the Board's decision and remanding the claim to the Board.  In January 2013, the matter was returned to the Board and it was remanded for a VA examination in compliance with the Court's Order.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary to obtain an adequate VA examination that substantially complies with the Court's June 2012 Order and the Board's January 2013 remand.  The Veteran's attorney argues that there has not been compliance with the prior remand instructions, and the Board agrees.

The Board remanded the matter to obtain a VA opinion regarding the etiology of the Veteran's right hand osteoarthritis and instructed the examiner to address the September 1974 in-service right hand injury.  After examination, the examiner determined that there was no evidence of a right hand injury in service and no evidence of a continuity of symptoms or treatment for a right hand condition afterwards.  The examiner concluded that the Veteran's right hand arthritis was therefore unrelated to service.  

There is, however, a September 1974 service treatment record that documents a right hand injury in service.  The Board notes that the Veteran's 1974 service treatment record was mislabeled as a 1997 government medical record, which may have caused the oversight.  This document has now been appropriately labeled and bookmarked in VA's Veterans Benefits Management System.  

Where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the VA opinion is based on an inaccurate premise and did not comply with the Board's remand instructions, the matter must be remanded for an addendum medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who conducted the April 2013 VA hand and fingers examination or to another examiner if that individual is no longer available.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

An in-person examination is not necessary unless the examiner determines otherwise.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand osteoarthritis is related to service, including the Veteran's right hand injury sustained in service in September 1974.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




